Citation Nr: 0824114	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-00 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for chronic 
bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to June 
1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

In July 2007, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested actions, the 
AMC returned the case to the Board for further appellate 
review.  


FINDING OF FACT

Recent pulmonary function testing shows no worse than forced 
expiratory volume in one second (FEV-1) than 69% predicted 
value, a ratio of FEV-1 to forced vital capacity (FVC) of 
63%, and Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)) of 76.7%.  Maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit) has also not been shown.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
chronic bronchitis have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6600 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

In correspondence dated in January 2004 and August 2007, the 
RO satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the veteran of the information and evidence:  that 
is necessary to substantiate his increased rating claim, that 
VA would seek to provide, and that he was expected to 
provide.  The timing defect of the August 2007 notice letter 
was cured by the AMC's re-adjudication of the issue on appeal 
and issuance of a supplemental statement of the case in 
January 2008.  Pelegrini II.  See also VAOPGCPREC 7-2004 
(July 16, 2004) and Mayfield v. Nicholson, 444 F.3d at 1333.  

In January 2008, the veteran was also provided the criteria 
for the assignment of effective dates.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board will 
discuss in the following decision, however, evidence of 
record does not support a grant of the veteran's increased 
rating claim.  As such, no rating effective date will be 
assigned.  Thus, the Board finds that there can be no 
possibility of any prejudice to the veteran in proceeding 
with the issuance of a final decision of the increased rating 
claim adjudicated in this decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

According to Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008), 
in an increased-compensation claim, section 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation; for example,  
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881, 889 (Fed.Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  Id. There must be a demonstration that there was 
no error.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3rd Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).  

The veteran has demonstrated an awareness of what is needed 
for a higher evaluation.  He has submitted lay evidence from 
friends and coworkers providing their opinions and 
observations of the impact of chronic bronchitis on his 
employment and daily life.  During the current appeal, he has 
undergone numerous pulmonary function testing.  Actual 
knowledge is established by the veteran's demonstrating an 
awareness of what is necessary to substantiate the claim, as 
the Board believes that the veteran has done here.  See 
Vazquez-Flores, slip op. at 12, citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the claim adjudicated in this decision.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the issue 
on appeal, based upon the evidence currently of record.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Pelegrini II; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Increased Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Service connection for asthma was granted by rating decision 
dated May 2003, and a 30 percent evaluation under Diagnostic 
Code (DC) 6602 assigned.  The applicable DC was later changed 
to DC 6600 when it became apparent to the veteran's treating 
physicians that his respiratory disorder was better 
characterized as chronic bronchitis.  

Pursuant to the applicable diagnostic code, FEV-1 of 56- to 
70-percent predicted; or FEV-1/FVC of 56 to 70 percent; or 
DLCO (SB) 56- to 65-percent predicted, is rated 30 percent 
disabling.  FEV-1 of 40- to 55-percent predicted; or FEV-
1/FVC of 40 to 55 percent; or DLCO (SB) of 40- to 55-percent 
predicted; or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit), is rated 60 percent 
disabling.  FEV-1 less than 40 percent of predicted value; 
FEV-1/FVC less than 40 percent; DLCO (SB) less than 40-
percent predicted; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation); cor pulmonale (right heart failure); right 
ventricular hypertrophy; pulmonary hypertension (shown by 
Echo or cardiac catheterization); episode(s) of acute 
respiratory failure; or outpatient oxygen therapy, is rated 
100 percent disabling.  38 C.F.R. § 4.97, Diagnostic 
Code 6600 (2007).  

In a clinical note dated October 2003, the veteran's heart 
was noted to have a regular rate and rhythm with no murmurs.  

On VA examination in January 2004, the veteran complained of 
progressive shortness of breath and dyspnea upon exertion.  
He could no longer perform the duties of his employment.  He 
used albuterol 6 times per day and coughed in the morning and 
evening.  He reported no oxygen therapy.  He took Advair for 
his respiratory symptoms.  FEV-1 was 74 percent predicted and 
FEV-1/FVC ratio was 70 percent.  

In February 2004, the veteran's private physician indicated 
that asthma had been ruled out based on a negative 
methacholine challenge test.  The diagnosis was chronic 
obstructive pulmonary disease secondary to chronic 
bronchitis.  

The veteran underwent cardiovascular stress testing in May 
2004.  Left ventricle systolic function was normal.  
Estimated ejection fraction was 55 to 60 percent.  Mild left 
ventricular hypertrophy was noted.  The remaining chambers 
and valves were "not well-measured."  

VA pulmonary function testing conducted in January 2005 
showed FEV-1 of 74 percent predicted and a FEV-1/FVC ratio of 
70 percent.  In February 2005 FEV-1 was 74 percent predicted 
and FEV-1/FVC ratio was 69 percent.  DLCO(SB) was 80 percent 
predicted.  Private pulmonary function testing also conducted 
in February 2005 showed FEV-1 of 75 percent predicted and 
FEV-1/FVC ratio of 69 percent.  DLCO(SB) was 80 percent 
predicted.  In April 2005, FEV-1 was 74.4 percent predicted 
and FEV-1/FVC was 69 percent predicted.  DLCO(SB) was 80 
percent predicted.  

The veteran also underwent VA cardiology stress testing in 
April 2005.  Workload achieved was 7.7 METs.  There was no 
change on EKG from baseline during stress testing.  There 
were no cardiac symptoms during stress period or during the 
recovery phase.  There was no objective or subjective 
evidence of myocardial ischemia.  

Private pulmonary function testing conducted in August 2005 
showed that FEV-1 was 74 percent predicted and FEV-1/FVC 
ratio was 73 percent.  On VA examination that same month, the 
veteran reported intermittent coughing.  After reviewing the 
veteran's chest X-rays and CT scans as well as the reports of 
pulmonary function testing, the examiner concluded that the 
veteran's chronic bronchitis was in remission.  

Pulmonary function testing in September 2006 showed FEV-1 of 
70 percent predicted and an FEV-1/FVC ratio of 63 percent.  

The veteran received another VA respiratory examination in 
January 2007.  The veteran was noted to have a productive 
cough and dyspnea and wheezing on exertion.  There was no 
hemoptysis or anorexia.  He was not on oxygen.  There was no 
cor pulmonale, right ventricular hypertrophy or pulmonary 
hypertension.  FEV-1 was 69 percent predicted and FEV-1/FVC 
ratio was 66 percent.  DLCO(SB) was 76.7 percent predicted.  

The Board finds that the manifestations of the veteran's 
service connected chronic bronchitis warrant no more than the 
currently assigned 30 percent rating.  Recent pulmonary 
function testing shows no worse than forced expiratory volume 
in one second (FEV-1) than 69% predicted value, a ratio of 
FEV-1 to forced vital capacity (FVC) of 63%, and Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of 76.7%.  Maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit) has also 
not been shown.  These results clearly do not warrant a 
disability rating greater than the currently assigned 
evaluation of 30% for the veteran's service-connected chronic 
bronchitis.  See 38 C.F.R. § 4.97, Diagnostic Code 6600 
(2007) (which stipulates that FEV-1 of 40- to 55-percent 
predicted; FEV-1/FVC of 40 to 55 percent; DLCO (SB) of 40- to 
55-percent predicted; or maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit) is necessary for 
the assignment of a 60 percent rating).  

The Board acknowledges that evaluations greater than the 
currently assigned 30% rating for the veteran's 
service-connected chronic bronchitis are available under 
other diagnostic codes listed at 38 C.F.R. § 4.97.  In the 
present case, however, there is no evidence of bronchiectasis 
or pulmonary emphysema that would warrant an increased 
evaluation under DCs 6601 and 6603.  Furthermore, in recent 
years, the diagnosis of asthma has been largely ruled out by 
the veteran's primary treatment providers, which would 
preclude application of DC 6602.  Even if this DC were to be 
applicable, however, there is no evidence of pulmonary 
function findings (as discussed herein); monthly visits to a 
physician for required care of exacerbations, or intermittent 
use (more than 3 times a year) of corticosteroids that would 
justify an increased rating under DC 6602.  Although the 
veteran has been diagnosed with chronic obstructive pulmonary 
disease (COPD), the regulations under DC 6604 are identical 
to those found in DC 6600 for chronic bronchitis.  Thus, 
entitlement to an increased rating under DC 6604 is not 
warranted.  

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
veteran's service-connected chronic bronchitis presents an 
exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  (Review of 
the claims folder indicates that the veteran essentially 
receives only periodic outpatient treatment for this 
service-connected disability.)  Consequently, the Board 
concludes that a remand for consideration of the assignment 
of an extraschedular rating is not warranted in this case.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); see also 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher evaluation for the 
service-connected chronic bronchitis.  Thus, the 
preponderance of the evidence is against the veteran's 
increased rating claim.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  


ORDER

Entitlement to a rating in excess of 30 percent for chronic 
bronchitis is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


